JUDGMENT

PER CURIAM.
This appeal from a judgement of the United States District Court for the District of Columbia was presented to the court and briefed and argued by the parties. The court has accorded the issues full consideration and has determined that they do not warrant a published opinion. See D.C.Cir. Rule 36(d). It is hereby
ORDERED and ADJUDGED that the district court’s grant of partial summary judgment to appellee be affirmed. Appellee did not receive notice “with ‘ascertainable certainty,’ ” Gen. Elec. Co. v. EPA, 53 F.3d 1324, 1329 (D.C.Cir.1995) (quoting Diamond Roofing Co. v. OSHRC, 528 F.2d 645, 649 (5th Cir.1976)), of the billing deadline for seeking payment for medical education costs associated with Medicare + Choice (Part C) inpatient days. Moreover, appellant failed to “ ‘provide an explanation that will enable the court to evaluate the agency’s rationale’ ” for rejecting appellee’s proposed alternative computation method. Dickson v. Sec’y of Def., 68 F.3d 1396, 1404 (D.C.Cir.1995) (quoting Pension Benefit Guar. Corp. v. LTV Corp., 496 U.S. 633, 654, 110 S.Ct. 2668, 110 L.Ed.2d 579 (1990)). Accordingly, the case is remanded to the district court for further proceedings.
The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R. App. P. 41(b); D.C.Cir. Rule 41.